UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 23, 2010 (Date of earliest event reported) FORD MOTOR CREDIT COMPANY LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of organization) 1-6368 38-1612444 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The news release dated July 23, 2010 of Ford Motor Credit Company LLC (“Ford Credit”) concerning second quarter 2010 preliminary financial results, filed as Exhibit 99.1 tothis report, and Ford Motor Company’s Current Report on Form 8-K dated July 23, 2010 concerning second quarter 2010 preliminary financial results, filed as Exhibit 99.2 to this report, are incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99.1 News release dated Filed with this Report July 23, 2010 of Ford Motor Credit Company LLC with attachment Exhibit 99.2 Form 8-K dated Filed with this Report July 23, 2010 of Ford Motor Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR CREDIT COMPANY LLC (Registrant) Date: July 23, 2010 By: /s/ C. M. MacGillivray C. M. MacGillivray Assistant Secretary EXHIBIT INDEX Designation Description Exhibit 99.1 News release dated July 23, 2010 of Ford Motor Credit Company LLC with attachment Exhibit 99.2 Form 8-K dated July 23, 2010 of Ford Motor Company
